Pur Curiam.
A husband has no peculiar right to administration of his wife’s separate estate; and the interference of the husband here is to be disregarded. Even had he been entitled, his negligence in the assertion of his right would be a waiver of it; and he could not now prevent it from devolving on another. A wife’s creditors are not bound to wait forever. There is no personal objection to the appellee; and we cannot say the Orphans’ Court erred in refusing to repeal the letters of administration.
Decree affirmed.
Cited by Counsel, 7 Watts, 565.